      Case
       Case1:21-cv-03863-ARR-JRC
             1:21-cv-03863-ARR-JRC Document
                                    Document11-1
                                             8 Filed
                                                 Filed07/13/21
                                                       07/14/21 Page
                                                                 Page1 1ofof2 2PageID
                                                                                PageID#:#:2028

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District
                                                     __________         of of
                                                                 District  New   York
                                                                              __________

                                                                       )
    CHRISTIAN PAULINO d/b/a MY NEIGHBORS                               )
              GROCERY STORE                                            )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No. 21cv3863
                                                                       )
     UNITED STATES OF AMERICA and UNITED                               )
     STATES DEPARTMENT OF AGRICULTURE,                                 )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) UNITED STATES OF AMERICA, c/o Attorney General, U.S. Department of Justice
                                           950 Pennsylvania Avenue, NW, Washington, D.C. 20530

                                           UNITED STATES OF AMERICA
                                           c/o U.S. Attorney’s Office, Eastern District of New York
                                           271 Cadman Plaza East, Brooklyn, NY 11201


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Benjamin Sharav, IBS-8536
                                           Law Office of VICTOR J. MOLINA, VJM-1741
                                           930 Grand Concourse, Ste. 1A
                                           Bronx, NY 10451, Tel.: (718) 401-1600


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               D
                                                                               Douglas C. Palmer
                                                                                 CLERK OF COURT


Date: 7/13/2021                                                                      /s/Priscilla Bowens
                                                                                            Signature of Clerk or Deputy Clerk
      Case
      Case1:21-cv-03863-ARR-JRC
           1:21-cv-03863-ARR-JRC Document
                                 Document11-1
                                          8-1 Filed
                                              Filed07/13/21
                                                    07/14/21 Page
                                                             Page12of
                                                                   of22PageID
                                                                       PageID#:
                                                                              #:22
                                                                                29

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District
                                                     __________         of of
                                                                 District  New   York
                                                                              __________

                                                                       )
    CHRISTIAN PAULINO d/b/a MY NEIGHBORS                               )
              GROCERY STORE                                            )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No.    21cv3863
                                                                       )
     UNITED STATES OF AMERICA and UNITED                               )
     STATES DEPARTMENT OF AGRICULTURE,                                 )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) UNITED STATES DEPARTMENT OF AGRICULTURE
                                           1320 Braddock Place, Room 5042, Alexandria, VA 22314

                                           UNITED STATES DEPARTMENT OF AGRICULTURE
                                           c/o U.S. Attorney’s Office, Eastern District of New York
                                           271 Cadman Plaza East, Brooklyn, NY 11201


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Benjamin Sharav, IBS-8536
                                           Law Office of VICTOR J. MOLINA, VJM-1741
                                           930 Grand Concourse, Ste. 1A
                                           Bronx, NY 10451, Tel.: (718) 401-1600


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                Douglas C. Palmer
                                                                                D
                                                                                 CLERK OF COURT


Date: 7/13/2021                                                                     /s/Priscilla Bowens
                                                                                            Signature of Clerk or Deputy Clerk
